Title: To Thomas Jefferson from James Madison, 30 July 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dept. of State, July 30—1807.
                        
                        The Secretary of State, has the honor to state to the President, on the subject of the communication made to him by the Governor of Massachusetts, on the 10th. Ultimo, that negociations were in due time instituted for adjusting with Great Britain the limits between her territories on this Continent and those of the United States, that no serious difficulty has arisen in providing for an adjustment of the limits which are the subject of the said communication; but that the British Government not being willing to conclude a partial adjustment, & difficulties having occurred in affecting a general demarcation a delay has been unavoidable; that in consequence of late communications from our Plenipotentiary at London, fresh instructions have been transmitted, the result of which cannot be known, but which are calculated to narrow the difference between the parties, and may possibly close the negociation on terms answering the views of the State of Massachusetts.
                  All which is respectfully submitted.
                        
                            
                        James Madison.
                        
                    